ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                            )
                                        )
AMEC Environment & Infrastructure, Inc. )            ASBCA No. 58948
                                        )
Under Contract No. FA8903-06-D-8507     )

APPEARANCE FOR THE APPELLANT:                        David A. Rose, Esq.
                                                     Gary L. Moser, Esq.
                                                      Rose Consulting Law Firm
                                                      Valdosta, GA

APPEARANCES FOR THE GOVERNMENT:                      Col Matthew J. Mulbarger, USAF
                                                      Air Force Chief Trial Attorney
                                                     Christopher M. McNulty, Esq.
                                                     Sarah L. Stanton, Esq.
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

      The parties have reported a finalized settlement agreement and have moved the
Board to dismiss the appeal with prejudice. The motion is GRANTED, and the appeal is
dismissed with prejudice.

      Dated: 4 January 2016


                                              rm~rn                 o,~
                                                 MICHAEL N. O'CONNELL
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58948, Appeal of AMEC
Environment & Infrastructure, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals